Name: Council Regulation (EEC) No 2260/88 of 19 July 1988 fixing the maximum guaranteed quantity of cotton and the minimum price for unginned cotton for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  production
 Date Published: nan

 Official Journal of the European Communities No L 199 / 726 . 7 . 88 COUNCIL REGULATION (EEC) No 2260/ 88 of 19 July 1988 fixing the maximum guaranteed quantity of cotton and the minimum price for unginned cotton for the 1988 /89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular Protocol 4 on cotton , as last amended by Regulation (EEC) No 4006 / 87 0 ), Having regard to Council Regulation (EEC) No 1964 / 87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece ( 2 ), and in particular Article 2(1 ) thereof, Having regard to Council Regulation (EEC) No 2169 / 81 of 27 July 1981 laying down the general rules for the system of aid for cotton ( 3 ), as last amended by Regulation (EEC) No 2276 / 87 ( 4 ), and in particular Article 9 ( 1 ) thereof, Having regard to the proposal from the Commission ( 5 ), Whereas , pursuant to Article 2(1 ) of Regulation (EEC) No 1964 / 87 , a maximum guaranteed quantity of cotton is to be determined annually in the light of production during a reference period and the foreseeable trend of demand ; Whereas , pursuant to Article 9 (2 ) of Regulation (EEC) No 2169 / 81 , the Council is to fix a minimum price for unginned cotton each year at a level enabling producers to sell at a price as close as possible to the guide price ; whereas that price must take account of market fluctuations and the cost of transporting the unginned cotton from the production areas to the ginning areas ; whereas that price must be fixed for the quality to which the guide price relates and must apply at the farm gate ; Whereas application of the abovementioned criteria results in the fixing of the maximum guaranteed quantity and the minimum price at the levels given below, HAS ADOPTED THIS REGULATION: Article 1 For the 1988 / 89 marketing year , the maximum guaranteed quantity of cotton provided for in Article 2 ( 1 ) of Regulation (EEC) No 1964 / 87 shall be 752 000 tonnes . Article 2 For the 1988 / 89 marketing year , the minimum price for unginned cotton provided for in Article 9 ( 1 ) of Regulation (EEC) No 2169 / 81 shall be 91,23 ECU / 100 kilograms . That price shall apply to goods at the farm gate . Article 3 The quantity fixed in Article 1 and the price fixed in Article 2 shall be for unginned cotton meeting the quality indicated in Article 1 (2 ) of Regulation (EEC) No 2259 / 88 of 19 July 1988 fixing the guide price for unginned cotton for the 1988 / 89 marketing year ( 6 ). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 377 , 31 . 12 . 1987 , p. 49 . ( 2 ) OJ No L 184 . 3 . 7 . 1987 , p. 14 . ( 3 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . (&lt;) OJ No L 209 , 31 . 7 . 1987 , p. 5 . (*) OJ No C 139 , 30 . 5 . 1988 , p. 39 . ( ® ) See page 6 or this Orhcial Journal .